           Case 1:21-cv-02376-RDB Document 3 Filed 09/16/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   Baltimore Division

TRAVIS PAVLOCK, SOHPIE HELLDORFER, *
LINDA WHALEY-JOHNSON, and
JOANNA SANDERS                     *

                       Plaintiffs                      *

v.                                                     *
                                                               Case No.: 1:21-cv-02376
CHANCELLOR JAY A. PERMAN, M.D.,                        *
In His Official Capacity as Chancellor
UNIVERSITY OF MARYLAND and
BOARD OF REGENTS                                       *
UNIVERSITY SYSTEM OF MARYLAND

                       Defendants.                     *

*      *       *       *       *       *       *       *       *         *   *     *

                        MOTION FOR PRELIMINARY INJUNCTION

       COME NOW THE PLAINTIFFS, by and through the undersigned counsel, and move

this Honorable Court pursuant to Federal Rule 65 for a preliminary injunction enjoining the

Defendants from continued implementation and enforcement of the University System of

Maryland’s COVID-19 vaccine mandate, and that the Court expedite a hearing for a Preliminary

Injunctive relief, and for further relief and says in support thereof:

1.     The Plaintiffs’ Complaint for Declaratory and Injunctive Relief was filed today in the

above civil action.

2.     Plaintiffs incorporate by reference each and every pleading therein in this motion for

preliminary injunction, along with the Memorandum of Law in Support of Request for

Preliminary Injunction.
           Case 1:21-cv-02376-RDB Document 3 Filed 09/16/21 Page 2 of 3



3.      The Plaintiffs are likely to succeed on the merits of their claims, the Plaintiffs will suffer

irreparable harm without the preliminary relief, the balance of the equities is in the Plaintiffs

favor, and the injunction is in the public interest.

4.      The University System of Maryland (“USM”) COVID-19 vaccine mandate (“USM

Mandate”) violates the Plaintiffs’ substantive and procedural due process rights guaranteed by

the 14th Amendment, including the Plaintiffs’ rights to bodily autonomy, the right to make their

own medical decisions free of coercion by the state, privacy rights, and freedom of religion are

being violated by the USM Mandate.

5.      The USM Mandate results in the creation of a class of “unvaccinated” individuals who

are subjected to unequal treatment by USM in violation of the 14th amendment.

6.      The USM Mandate is unlawful as USM is not authorized through any enabling

legislation to issue a compulsory vaccine mandate.

7.      The USM Mandate violates federal law as it compels individuals to receive a vaccine

which is approved under Emergency Use Authorization “EUA” pursuant to 21 U.S. Code §

360bbb-3 which does not permit making medical products approved under an EUA mandatory.

8.      Furthermore, the COVID-19 vaccines do not have a rational relationship to a compelling

government interest under strict scrutiny or rational basis review. On August 17, 2021, the

Maryland Department of Health Secretary Schrader admitted that the COVID-19 vaccines do not

stop the spread of COVID-19. Stopping the spread of COVID-19 was the Chancellor of USM

basis for issuing the USM mandate; however, as the vaccines do not accomplish this goal there is

simply no rational basis for USM to require the COVID-19 vaccine.




                                                   2
            Case 1:21-cv-02376-RDB Document 3 Filed 09/16/21 Page 3 of 3



9.       Plaintiffs will suffer irreparable harm if the USM Mandate is not enjoined as they will

continue to be denied their constitutionally guaranteed rights to individual liberty interest and

continue to suffer discriminatory treatment as a result of their classification as “unvaccinated.”

10.      The denial of the Plaintiffs fundamental liberty interests simply cannot be compensated

monetarily.

11.      The balance of the equities favors granting of an injunction is in the public’s interest as

the USM Mandate is unconstitutional and violates, federal law, individual individual liberty

interests and has no rational relationship to a compelling government interest as the COVID-19

vaccines do not accomplish the goal of eradicating a virus.

12.      It is in the public interest to grant an injunction as the USM Mandate is unlawful and

violates the fundamental liberty interests guaranteed by the Constitution and upheld by legal

precedent.

WHEREFORE, the Plaintiffs respectfully request this Honorable Court:

      A. Grant the Plaintiffs’ Motion for Preliminary Injunction enjoining the Defendants from

         continued implementation and enforcement of the USM Mandate; and

      B. For such other and further relief as the nature of their cause may require.

                                        Respectfully Submitted,
                                                       /s/
                                        _______________________________
                                        Jennifer Bland Lester
                                        17 W. Jefferson Street, Suite 100
                                        Rockville, Maryland 20850
                                        410-433-3972
                                        443-408-1037 (facsimile)
                                        jelester@earthlink.net
                                        Fed Bar No.: 27711

                                        Attorney for Plaintiffs



                                                   3
